Citation Nr: 1018824	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  07-31 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for bilateral hearing 
loss disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for residuals of a 
bilateral hamstring injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from June 1956 to April 
1958.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

A hearing in front of the undersigned Acting Veterans Law 
Judge was held in March 2010.  A transcript of the hearing 
has been associated with the claim file.  

The issues of entitlement to service connection for residuals 
of a bilateral hamstring injury, bilateral hearing loss 
disability and tinnitus are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Sinusitis is reasonably related to the Veteran's military 
service.


CONCLUSION OF LAW

The criteria for service connection for sinusitis have 
reasonably been met.  38 U.S.C.A. §§ 1131, 1154, 5103 (a), 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  In the instant case, since the 
Veteran's claim for service connection for sinusitis is being 
granted, any deficiencies with regard to VCAA are harmless 
and nonprejudicial and VCAA analysis is not required.  

Legal Criteria and Analysis

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131; 
see 38 C.F.R. § 3.303.  Service connection basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such duty, was aggravated therein.  For a showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms at discharge is required to support 
the claim.  38 C.F.R. § 3.303.

Service connection may be granted for any disease process 
diagnosed after discharge, when the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims 
(Court) has held that for service connection to be awarded 
there must be: (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in service disease or injury and the present disease 
or injury.  Coburn v. Nicholson, 19 Vet. App. 427, 431 
(2006); Disabled American Veterans v. Secretary of Veterans 
Affairs, (419 F.3d 1317, 1318 (Fed. Cir. 2005); Shedden v. 
Principi, 381 F.3d 1163 (Fed. Cir. 2004).  If the veteran 
fails to demonstrate any one element, denial of service 
connection will result.

38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions and claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists. 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  Thus, when a veteran seeks 
benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. APP. 33 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  A claim 
will be denied only if a preponderance of the evidence is 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

The Board notes that it has thoroughly reviewed all the 
evidence in the claim folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail all the 
evidence submitted by the Veteran or in his behalf.  See 
Gonzales v. West, 218 F.d. 1378, 1380 (Fed. Cir. 2000). (The 
Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence, and on what this 
evidence shows, or fails to show, on the claim.  The Veteran 
should not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).  (The law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Service treatment records show that the Veteran was treated 
for and diagnosed with ethmoid sinusitis in October 1957.

A VA examination report of February 2009 notes that the 
examiner reviewed the claim file and medical records.  After 
an interview of the Veteran and a physical examination, the 
examiner diagnosed the Veteran with allergic rhinitis and 
sinusitis.  The examiner noted that the Veteran has had 
episodes of sinusitis but no indication of a 
recurrent/chronic sinusitis condition.  The examiner opined 
that the Veteran's nasal/sinus problems/allergic rhinitis is 
at least as likely as not related to the sinus problems he 
experienced in service.  

Based on a longitudinal review of the evidence of record, and 
particularly with consideration of the doctrine of reasonable 
doubt, the Board determines that service connection for 
sinusitis is reasonably warranted.  The Board is aware that 
there is a lack of continuity of treatment or indication of 
any problems with sinusitis for years following service 
discharge.  However, the Board finds the Veteran to be 
credible with regard to his complaints of continuing problems 
with sinusitis over the years following service discharge.  
Importantly, a VA physician examined the Veteran in February 
2009 and opined that it was at least as likely as not that 
the sinusitis was related to the in-service sinus problems.  
There is no opinion of record to the contrary and the Board 
sees no reason to disagree with the skilled professional's 
assessment, particularly, in light of the fact that he had 
the entire claims folder available for review before 
expressing his opinion.

The evidence is at least in equipoise.  Resolving all 
reasonable doubt in the Veteran's behalf, the Board finds 
that the Veteran has sinusitis, that is related to the 
Veteran's active service. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.


ORDER

Service connection for sinusitis is granted.


REMAND

The Veteran is seeking service connection for bilateral 
hearing loss disability, tinnitus, and residuals of a 
bilateral hamstring injury.  The record as it stands is 
currently inadequate for the purpose of rendering a fully 
informed decision as to these issues.  When the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill its 
statutory duty to assist the Veteran in developing facts 
pertinent to the claims.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

Copies of service treatment records on file show that the 
Veteran was treated for a strain of the hamstring in April 
1957.  In October 1957 he was treated for muscle spasm of the 
left upper thigh.  

A private audiological examination of November 2006 shows the 
Veteran has been diagnosed with mild to profound noise 
induced high frequency sensorineural hearing loss in the 
right ear and, moderate to profound noise-induces high 
frequency sensorineural hearing loss in the left ear.  He 
noted the Veteran's reported history of tinnitus since 
service and difficulty hearing.  After an examination of the 
Veteran, the physician opined that the Veteran's tinnitus and 
hearing loss is at least as likely as not due to his auditory 
damage as a result of excessive noise exposure sustained 
while in service.  She further noted that the Veteran's 
employment career and subsequent aging have contributed to 
the progressive nature of the hearing loss.

A VA examination was conducted in September 2008.  The VA 
examiner opined that in her opinion it is more likely than 
not that the Veteran's civilian noise exposure contributed to 
his current hearing loss and that it is less likely that 
military noise contributed to his current hearing loss.  In 
addition, she opined that the Veteran's tinnitus was not due 
to military noise exposure but is more likely the result of 
civilian noise exposure.  

Regarding the Veteran's residuals of a hamstring injury, a VA 
examination was provided in January 2008.  The examiner 
opined that the current symptomatology is not due to anything 
that happened to him in service.  He noted that there was no 
evidence of an injury to the hamstrings in service.  

The Board notes that while the Veteran has been afforded VA 
examinations, the same are not adequate to properly decide 
the issues on appeal.  Regarding the issue of service 
connection for residuals of a bilateral hamstring injury, the 
Board notes that in rendering a negative nexus opinion, the 
January 2008 examiner noted that there was no evidence of an 
injury to the hamstrings in service.  However, as noted 
above, STRs of April 1957 and October 1957 show that the 
Veteran was treated for a strain of the hamstrings while in 
service.  Therefore, the Board finds that the VA examiner's 
opinion is based on an inaccurate factual premise.  The Court 
has found that the weight of a medical opinion is diminished 
where the opinion is based on an inaccurate factual premise 
or where the basis for the opinion is not stated.  See Reonal 
v. Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 
140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
Therefore, a new opinion is needed.

Regarding the issues of service connection for bilateral 
hearing loss disability and tinnitus, the Board notes that 
there are conflicting opinions of record.  While the 
September 2008 VA examiner has stated that the Veteran's 
bilateral hearing loss and tinnitus are not related to 
service, his private physician provided an opinion stating 
bilateral hearing loss and tinnitus were due to service.  
After review of these two examination reports, the Board 
finds that upon remand the Veteran should be scheduled for an 
additional VA examination to assist in reconciling the 
conflicting opinion evidence of record.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
appropriate VA examination for the 
purpose of determining whether there is 
a causal nexus between his active 
military service and any current 
bilateral hamstring disability.  The 
claim folder should be made available 
to the examiner for review, and the 
examination report should reflect that 
such review has been accomplished.  All 
appropriate testing should be 
conducted, and all pertinent 
disabilities associated with the 
bilateral hamstrings found to be 
present should be diagnosed.  The 
examiner should provide an opinion as 
to whether it is more likely than not, 
at least as likely as not, or less 
likely than not that any current 
bilateral hamstring disability had its 
origin in service or is in any way 
related to the Veteran's active 
service.  Any opinion expressed should 
be supported by a complete rationale.  
If the examiner is unable to provide 
the requested opinion without resort to 
speculation, it should be so stated and 
he or she must discuss why such an 
opinion is not possible.

2.  The Veteran should be scheduled for 
audiological VA examination to 
determine the nature and etiology of 
any bilateral hearing loss disability 
and tinnitus.  It is imperative that 
the claims file be made available to 
the examiner for review in connection 
with the examination.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should resolve any conflicting 
opinions, specifically those rendered 
by the November 2006 private physician 
and the September 2008 VA examiner and 
opine whether it is at least as likely 
as not (a 50% or higher degree of 
probability) that any bilateral hearing 
loss disability and tinnitus are 
causally related to the Veteran's 
active duty service.  The examiner 
should provide detailed rationale, with 
specific references to the record, for 
the opinion.  If the examiner is unable 
to provide the requested opinion 
without resort to speculation, it 
should be so stated and he or she must 
discuss why such an opinion is not 
possible.

3.  Then, the case and the issues on 
appeal should be readjudicated.  If the 
benefits sought are not granted to the 
Veteran's satisfaction, he and his 
representative should be provided with 
a Supplemental Statement of the Case 
and be afforded the appropriate time 
period within which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).


______________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


